Exhibit 10.4

FORM OF

AMENDED AND RESTATED BY-LAWS

of

SB/RH HOLDINGS, INC.

(A Delaware Corporation)

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS

   1

ARTICLE II STOCKHOLDERS

   4

ARTICLE III DIRECTORS

   12

ARTICLE IV COMMITTEES OF THE BOARD

   16

ARTICLE V OFFICERS

   18

ARTICLE VI INDEMNIFICATION

   20

ARTICLE VII AFFILIATE TRANSACTIONS

   22

ARTICLE VIII TAG ALONG RIGHTS

   23

ARTICLE IX GENERAL PROVISIONS

   24

ARTICLE I

DEFINITIONS

As used in these By-laws, unless the context otherwise requires, the term:

1.1 Affiliate” means, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor or otherwise;
provided, however, that for the avoidance of doubt, it is understood that any
publicly traded corporation with respect to which the Harbinger Parties do not
Beneficially Own a majority of the outstanding voting securities will be deemed
not to be an Affiliate of the Harbinger Parties unless the Harbinger Parties
have the right to designate a majority of the members of the board of directors;
provided, further, that the foregoing proviso will not apply to HGI.

1.2 “Assistant Secretary” means an Assistant Secretary of the Corporation.

1.3 “Assistant Treasurer” means an Assistant Treasurer of the Corporation.

1.4 “Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” have
the meanings specified in Rule 13d-3 promulgated under the Exchange Act,
including the provision that any member of a “group” will be deemed to have
beneficial ownership of all securities beneficially owned by other members of
the group, and a Person’s beneficial ownership of securities will be calculated
in accordance with the provisions of such Rule; provided, however, that a Person
will be deemed to be the beneficial owner of any security which may be acquired
by such Person whether within sixty (60) days or thereafter, upon the

 

1



--------------------------------------------------------------------------------

conversion, exchange or exercise of any rights, options, warrants or similar
securities to subscribe for, purchase or otherwise acquire (x) capital stock of
any Person or (y) securities directly or indirectly convertible into, or
exercisable or exchangeable for, such capital stock of such Person.

1.5 “Board” means the Board of Directors of the Corporation.

1.6 “By-laws” means the By-laws of the Corporation, as amended or restated from
time to time.

1.7 “Certificate of Incorporation” means the Certificate of Incorporation of the
Corporation, as amended or restated from time to time.

1.8 “Chairman” means the Chairman of the Board of Directors of the Corporation.

1.9 “Chief Executive Officer” means the Chief Executive Officer of the
Corporation.

1.10 “Corporation” means SB/RH Holdings, Inc.

1.11 “DGCL” means the General Corporation Law of the State of Delaware, as
amended.

1.12 “Directors” means the directors of the Corporation.

1.13 “Equity Securities” means (a) Voting Securities, (b) any securities of the
Corporation that are convertible or exchangeable (whether presently convertible
or exchangeable or not) into Voting Securities, and (c) any options, warrants
and rights issued by the Corporation (whether presently exercisable or not) to
purchase Voting Securities or convertible or exchangeable (whether presently
convertible or exchangeable or not) into Voting Securities.

1.14 “Harbinger Parties” means Harbinger Capital Partners Master Fund I, Ltd., a
Cayman Islands exempted company, Harbinger Capital Partners Special Situations
Fund, L.P., a Delaware limited partnership, and Global Opportunities Breakaway
Ltd., a Cayman Islands exempted company, collectively.

1.15 “HGI” means Harbinger Group Inc., a Delaware corporation,

1.16 “Independent Director” means a Director who qualifies as an “independent
director” of the Corporation under (a) if the Voting Securities are, at the time
of determination, listed for trading on the NYSE, Rule 303A(2) of the NYSE
Listed Company Manual, (b) if the Voting Securities are, at the time of
determination, listed or quoted on a securities exchange or quotation system,
other than the NYSE, that has an independence requirement, the comparable rule
or regulation of such securities exchange or quotation system on which the
Voting Securities are listed or quoted, or (c) otherwise, Rule 303A(2) of the
NYSE Listed Company Manual, assuming for this purpose that it applies to the
Corporation; provided, however, that, at any time that there is a Significant
Stockholder, in order for a director to be deemed an “Independent Director,”
such director would also have to be considered an “independent director” of each
Significant Stockholder under the applicable standard set forth in clause (a),
(b) or (c) above,

 

2



--------------------------------------------------------------------------------

assuming for this purpose that (i) such director was a director of a Significant
Stockholder (whether or not such director actually is or has been a director of
a Significant Stockholder) and (ii) such Significant Stockholder is deemed to be
listed or quoted on the same securities or quotation system that the Corporation
is at the applicable time. For the avoidance of doubt, in no event shall a
director be deemed not to qualify as an Independent Director based on the fact
that such director was designated by a Significant Stockholder.

1.17 “Law” means any U.S. or non-U.S., federal, state or local law (statutory,
common or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated or applied by a governmental authority
(including any department, court, agency or official, or non-governmental
self-regulatory organization, agency or authority and any political subdivision
or instrumentality thereof).

1.18 “Office of the Corporation” means the executive office of the Corporation,
anything in Section 131 of the DGCL to the contrary notwithstanding.

1.19 “Outstanding Voting Securities” means at any time the then-issued and
outstanding Voting Securities.

1.20 “Person” means any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization or other similar organization or
entity.

1.21 “President” means the President of the Corporation.

1.22 “Restricted Group” means, with respect to any Significant Stockholder,
(i) such Significant Stockholder, (ii) any Affiliate of such Significant
Stockholder, and (iii) any group (that would be deemed to be a “person” by
Section 13(d)(3) of the Exchange Act with respect to securities of the
Corporation) of which such Significant Stockholder or any Person directly or
indirectly controlling or controlled by such Significant Stockholder is a
member.

1.23 “Secretary” means the Secretary of the Corporation.

1.24 “Significant Stockholder” means any Person who, together with its
Affiliates, Beneficially Owns 40% or more of the Corporation’s Voting
Securities.

1.25 “Special Approval” means the approval or recommendation of a majority of
the members of the Special Nominating Committee, or, if the Special Nominating
Committee has been dissolved at the applicable time, by a majority of the
members of the Board who are disinterested with respect to the applicable
transaction or matter.

1.26 “Stockholders” means the stockholders of the Corporation.

1.27 “Treasurer” means the Treasurer of the Corporation.

1.28 “Vice President” means a Vice President of the Corporation.

 

3



--------------------------------------------------------------------------------

1.29 “Voting Securities” means the common stock and any other securities of the
Corporation of any kind or class having power generally to vote for the election
of Directors.

ARTICLE II

STOCKHOLDERS

2.1 Place of Meetings. Meetings of Stockholders may be held at such place or
solely by means of remote communication or otherwise, as may be designated by
the Board from time to time.

2.2 Annual Meetings; Stockholder Proposals.

(A) A meeting of Stockholders for the election of Directors and other business
shall be held annually at such date and time as may be designated by the Board
from time to time.

(B) At an annual meeting of the Stockholders, only business (other than business
relating to the nomination or election of Directors which is governed by
Section 3.4) that has been properly brought before the Stockholder meeting in
accordance with the procedures set forth in this Section 2.2 shall be conducted.
To be properly brought before a meeting of Stockholders, such business must be
brought before the meeting (i) by or at the direction of the Board or any
committee thereof or (ii) by a Stockholder who (a) was a Stockholder of record
of the Corporation when the notice required by this Section 2.2 is delivered to
the Secretary of the Corporation and at the time of the meeting, (b) is entitled
to vote at the meeting and (c) complies with the notice and other provisions of
this Section 2.2. Section 2.2(B)(ii) is the exclusive means by which a
Stockholder may bring business before a meeting of Stockholders, except (x) with
respect to nominations or elections of Directors which is governed by
Section 3.4 and (y) with respect to proposals where the Stockholder proposing
such business has notified the Corporation of such Stockholder’s intent to
present the proposals at an annual meeting in compliance with Section 14 of the
Securities Exchange Act of 1934 (the “Exchange Act”) and such proposals have
been included in a proxy statement that has been prepared by the Corporation to
solicit proxies for such annual meeting, in which case the notice requirements
of this Section 2.2 shall be deemed satisfied with respect to such proposals.
Any business brought before a meeting in accordance with Section (B)(ii) is
referred to as “Stockholder Business”.

(C) At any annual meeting of Stockholders, all proposals of Stockholder Business
must be made by timely written notice given by or on behalf of a Stockholder of
record of the Corporation (the “Notice of Business”) and must otherwise be a
proper matter for Stockholder action. To be timely, the Notice of Business must
be delivered personally or mailed to, and received at the Office of the
Corporation, addressed to the Secretary of the Corporation, by no earlier than
120 days and no later than 90 days before the first anniversary of the date of
the prior year’s annual meeting of Stockholders; provided, however, that if
(i) the annual meeting of Stockholders is advanced by more than 30 days, or
delayed by more than 60 days, from the first anniversary of the prior year’s
annual meeting of Stockholders, (ii) no annual meeting was held during the prior
year, or (iii) in the case of the Corporation’s first annual meeting of
Stockholders as a corporation with a class of equity security registered under
the Exchange Act,

 

4



--------------------------------------------------------------------------------

the notice by the Stockholder to be timely must be received (a) no earlier than
120 days before such annual meeting and (b) no later than the later of 90 days
before such annual meeting and the tenth day after the day on which the notice
of such annual meeting was made by mail or Public Disclosure. In no event shall
an adjournment, postponement or deferral, or Public Disclosure of an
adjournment, postponement or deferral, of a Stockholder meeting commence a new
time period (or extend any time period) for the giving of the Notice of
Business.

(D) The Notice of Business must set forth:

(i) the name and record address of each Stockholder proposing Stockholder
Business (the “Proponent”), as they appear on the Corporation’s books;

(ii) the name and address of any Stockholder Associated Person;

(iii) as to each Proponent and any Stockholder Associated Person, (a) the class
or series and number of shares of stock directly or indirectly held of record
and beneficially by the Proponent or Stockholder Associated Person, (b) the date
such shares of stock were acquired, (c) a description of any agreement,
arrangement or understanding, direct or indirect, with respect to such
Stockholder Business between or among the Proponent, any Stockholder Associated
Person or any others (including their names) acting in concert with any of the
foregoing, (d) a description of any agreement, arrangement or understanding
(including any derivative or short positions, profit interests, options, hedging
transactions and borrowed or loaned shares) that has been entered into, directly
or indirectly, as of the date of the Proponent’s notice by, or on behalf of, the
Proponent or any Stockholder Associated Person, the effect or intent of which is
to mitigate loss to, manage risk or benefit of share price changes for, or
increase or decrease the voting power of the Proponent or any Stockholder
Associated Person with respect to shares of stock of the Corporation (a
“Derivative”) (e) a description in reasonable detail of any proxy (including
revocable proxies), contract, arrangement, understanding or other relationship
pursuant to which the Proponent or Stockholder Associated Person has a right to
vote any shares of stock of the Corporation, (f) any rights to dividends on the
stock of the Corporation owned beneficially by the Proponent or Stockholder
Associated Person that are separated or separable from the underlying stock of
the Corporation, (g) any proportionate interest in stock of the Corporation or
Derivatives held, directly or indirectly, by a general or limited partnership in
which the Proponent or Stockholder Associated Person is a general partner or,
directly or indirectly, beneficially owns an interest in a general partner, and
(h) with respect to any and all of the agreements, contracts, understandings,
arrangements, proxies or other relationships referred to in the foregoing
clauses (c) through (g), a representation that such Proponent will notify the
Corporation in writing of any such agreement, contract, understanding,
arrangement, proxy or other relationship that is or will be in effect as of the
date of such annual meeting no later than five business days before the date of
such meeting. The information specified in Section 2.2(D)(i) to (iii) is
referred to herein as “Stockholder Information”;

(iv) a representation that each Proponent is a holder of record of stock of the
Corporation entitled to vote at the meeting and intends to appear in person or
by proxy at the meeting to propose such Stockholder Business;

 

5



--------------------------------------------------------------------------------

(v) a brief description of the Stockholder Business desired to be brought before
the annual meeting, the text of the proposal (including the text of any
resolutions proposed for consideration and, if such business includes a proposal
to amend the By-laws, the language of the proposed amendment) and the reasons
for conducting such Stockholder Business at the meeting;

(vi) any material interest of the Proponent and any Stockholder Associated
Person in such Stockholder Business;

(vii) a representation as to whether the Proponent intends (a) to deliver a
proxy statement and form of proxy to holders of at least the percentage of the
Corporation’s outstanding capital stock required to approve or adopt such
Stockholder Business or (b) otherwise to solicit proxies from stockholders in
support of such Stockholder Business; and

(viii) all other information that would be required to be filed with the
Securities and Exchange Commission (“SEC”) if the Proponents or Stockholder
Associated Persons were participants in a solicitation subject to Section 14 of
the Exchange Act.

(E) The person presiding over the meeting shall, if the facts warrant, determine
and declare to the meeting, that business was not properly brought before the
meeting in accordance with the procedures set forth in this Section 2.2, and, if
he or she should so determine, he or she shall so declare to the meeting and any
such business not properly brought before the meeting shall not be transacted.

(F) If the Proponent (or a qualified representative of the Proponent) does not
appear at the meeting of Stockholders to present the Stockholder Business such
business shall not be transacted, notwithstanding that proxies in respect of
such vote may have been received by the Corporation. For purposes of this
Section 2.2, to be considered a qualified representative of the Stockholder, a
person must be a duly authorized officer, manager or partner of such Stockholder
or must be authorized by a writing executed by such Stockholder or an electronic
transmission delivered by such Stockholder to act for such Stockholder as proxy
at the meeting of Stockholders and such person must produce such writing or
electronic transmission, or a reliable reproduction of the writing or electronic
transmission, at the meeting of Stockholders.

(G) “Public Disclosure” of any date or other information means disclosure
thereof by a press release reported by the Dow Jones News Services, Associated
Press or comparable U.S. national news service or in a document publicly filed
by the Corporation with the SEC pursuant to Sections 13, 14 or 15(d) of the
Exchange Act.

(H) “Stockholder Associated Person” means with respect to any Stockholder,
(i) any other beneficial owner of stock of the Corporation that is owned by such
Stockholder and (ii) any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Stockholder or such beneficial owner.

(I) “Control” (including the terms “controlling,” “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise.

 

6



--------------------------------------------------------------------------------

(J) Nothing in this Section 2.2 shall be deemed to affect any rights of the
holders of any series of Preferred Stock of the Corporation pursuant to any
applicable provision of the Certificate of Incorporation.

2.3 Special Meetings.

(A) Special meetings of Stockholders may be called at any time by the Board by
giving notice to each Stockholder entitled to vote at such meeting in accordance
with Section 2.5 hereof. Business transacted at any special meeting of
Stockholders called by the Board shall be limited to the purposes stated in the
notice.

(B) Special meetings of Stockholders shall be called by the Board upon written
request to the Secretary of one or more record holders of shares of stock of the
Corporation representing in the aggregate not less than 25% of the total number
of shares of stock entitled to vote on the matter or matters to be brought
before the proposed special meeting. A request to the Secretary shall be signed
by the Stockholder or Stockholders, or a duly authorized agent of such
Stockholder or Stockholders, requesting a special meeting and such request shall
set forth a brief description of each matter of business desired to be brought
before such special meeting. A special meeting requested by Stockholders shall
be held at such date, time and place within or without the state of Delaware as
may be fixed by the Board; provided, however, that the date of any such special
meeting shall be not more than 90 days after the request to call the special
meeting is received by the Secretary. Notwithstanding the foregoing, a special
meeting requested by Stockholders shall not be held if the Board has called or
calls for an annual meeting of Stockholders to be held within 90 days after the
Secretary receives the request for the special meeting and the Board determines
in good faith that the business of such annual meeting includes (among any other
matters properly brought before the annual meeting) the business specified in
the request. A Stockholder may revoke a request for a special meeting at any
time by written revocation delivered to the Secretary, and if, following such
revocation, there are unrevoked requests from Stockholders holding in the
aggregate less than the requisite number of shares entitling the Stockholders to
request the calling of a special meeting, the Board, in its discretion, may
cancel such special meeting. Business transacted at a special meeting requested
by Stockholders shall be limited to the matters described in the above-described
request for such special meeting; provided, however, that nothing herein shall
prohibit the Board from submitting matters to the Stockholders at any special
meeting requested by Stockholders.

2.4 Record Date.

(A) For the purpose of determining the Stockholders entitled to notice of or to
vote at any meeting of Stockholders or any adjournment thereof, unless otherwise
required by the Certificate of Incorporation or applicable Law, the Board may
fix a record date, which record date shall not precede the date on which the
resolution fixing the record date was adopted by the Board and shall not be more
than 60 days or less than ten days before the date of such meeting. Subject to
Section 2.13, for the purposes of determining the Stockholders entitled to
express consent to corporate action in writing without a meeting, unless
otherwise required by the Certificate of Incorporation or applicable Law, the
Board may fix a record date, which record date shall not precede the date on
which the resolution fixing the record date was adopted by the Board and shall
not be more than ten days after the date on which the record date was fixed by

 

7



--------------------------------------------------------------------------------

the Board. For the purposes of determining the Stockholders entitled to receive
payment of any dividend or other distribution or allotment of any rights,
exercise any rights in respect of any change, conversion or exchange of stock or
take any other lawful action, unless otherwise required by the Certificate of
Incorporation or applicable Law, the Board may fix a record date, which record
date shall not precede the date on which the resolution fixing the record date
was adopted by the Board and shall not be more than 60 days prior to such
action.

(B) Subject to Section 2.13, if no such record date is fixed:

(i) The record date for determining Stockholders entitled to notice of or to
vote at a meeting of Stockholders shall be at the close of business on the day
on which notice is given or, if notice is waived, at the close of business on
the day on which the meeting is held;

(ii) The record date for determining Stockholders entitled to express consent to
corporate action in writing without a meeting (unless otherwise provided in the
Certificate of Incorporation), when no prior action by the Board is required by
applicable Law, shall be the first day on which a signed written consent setting
forth the action taken or proposed to be taken is delivered to the Corporation
in accordance with applicable Law; and when prior action by the Board is
required by applicable Law, the record date for determining Stockholders
entitled to express consent to corporate action in writing without a meeting
shall be at the close of business on the date on which the Board takes such
prior action; and

(iii) When a determination of Stockholders of record entitled to notice of or to
vote at any meeting of Stockholders has been made as provided in this
Section 2.4, such determination shall apply to any adjournment thereof unless
the Board fixes a new record date for the adjourned meeting.

2.5 Notice of Meetings of Stockholders. Whenever under the provisions of
applicable Law, the Certificate of Incorporation or these By-laws, Stockholders
are required or permitted to take any action at a meeting, notice shall be given
stating the place, if any, date and hour of the meeting, the means of remote
communication, if any, by which Stockholders and proxy holders may be deemed to
be present in person and vote at such meeting, and, in the case of a special
meeting, the purposes for which the meeting is called. Unless otherwise provided
by these By-laws or applicable Law, notice of any meeting shall be given, not
less than ten nor more than 60 days before the date of the meeting, to each
Stockholder entitled to vote at such meeting. If mailed, such notice shall be
deemed to be given when deposited in the U.S. mail, with postage prepaid,
directed to the Stockholder at his or her address as it appears on the records
of the Corporation. An affidavit of the Secretary, an Assistant Secretary or the
transfer agent of the Corporation that the notice required by this Section 2.5
has been given shall, in the absence of fraud, be prima facie evidence of the
facts stated therein. If a meeting is adjourned to another time or place, notice
need not be given of the adjourned meeting if the time and place thereof are
announced at the meeting at which the adjournment is taken. Any business that
might have been transacted at the meeting as originally called may be transacted
at the adjourned meeting. If, however, the adjournment is for more than 30 days
or, if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each Stockholder of
record entitled to vote at the meeting.

 

8



--------------------------------------------------------------------------------

2.6 Waivers of Notice. Whenever the giving of any notice to Stockholders is
required by applicable Law, the Certificate of Incorporation or these By-laws, a
waiver thereof, given by the person entitled to said notice, whether before or
after the event as to which such notice is required, shall be deemed equivalent
to notice. Attendance by a Stockholder at a meeting shall constitute a waiver of
notice of such meeting except when the Stockholder attends a meeting for the
express purpose of objecting, at the beginning of the meeting, to the
transaction of any business on the ground that the meeting has not been lawfully
called or convened. Neither the business to be transacted at, nor the purposes
of, any regular or special meeting of the Stockholders need be specified in any
waiver of notice.

2.7 List of Stockholders. The Secretary shall prepare and make, at least ten
days before every meeting of Stockholders, a complete, alphabetical list of the
Stockholders entitled to vote at the meeting, and showing the address of each
Stockholder and the number of shares registered in the name of each Stockholder.
Such list may be examined by any Stockholder, at the Stockholder’s expense, for
any purpose germane to the meeting, for a period of at least ten days prior to
the meeting, during ordinary business hours at the principal place of business
of the Corporation or on a reasonably accessible electronic network as provided
by applicable Law. If the meeting is to be held at a place, the list shall also
be produced and kept at the time and place of the meeting during the whole time
thereof and may be inspected by any Stockholder who is present. If the meeting
is held solely by means of remote communication, the list shall also be open for
inspection as provided by applicable Law. Except as provided by applicable Law,
the stock ledger shall be the only evidence as to who are the Stockholders
entitled to examine the list of Stockholders or to vote in person or by proxy at
any meeting of Stockholders.

2.8 Quorum of Stockholders; Adjournment. Except as otherwise provided by any
applicable Law or these By-laws, at each meeting of Stockholders, the presence
in person or by proxy of the holders of a majority of the voting power of all
outstanding shares of stock entitled to vote at the meeting of Stockholders,
shall constitute a quorum for the transaction of any business at such meeting.
In the absence of a quorum, the holders of a majority in voting power of the
shares of stock present in person or represented by proxy at any meeting of
Stockholders, including an adjourned meeting, may adjourn such meeting to
another time and place. Shares of its own stock belonging to the Corporation or
to any of its subsidiaries shall neither be entitled to vote nor be counted for
quorum purposes; provided, however, that the foregoing shall not limit the right
of the Corporation to vote stock, including but not limited to its own stock,
held by it in a fiduciary capacity.

2.9 Voting; Proxies. At any meeting of Stockholders, all matters, except as
otherwise provided by the Certificate of Incorporation, these By-laws or any
applicable Law, shall be decided by the affirmative vote of a majority in voting
power of shares of stock present in person or represented by proxy and entitled
to vote thereon. At all meetings of Stockholders for the election of Directors,
a plurality of the votes cast shall be sufficient to elect. Each Stockholder
entitled to vote at a meeting of Stockholders or to express consent or dissent
to corporate action in writing without a meeting may authorize another person or
persons to act for such Stockholder by proxy but no such proxy shall be voted or
acted upon after three years from its date, unless the proxy provides for a
longer period. A proxy shall be irrevocable if it states that it is irrevocable
and if, and only so long as, it is coupled with an interest sufficient in Law to
support an irrevocable power. A Stockholder may revoke any proxy that is not
irrevocable by attending the meeting and voting in person or by delivering to
the Secretary a revocation of the proxy or by delivering a new proxy bearing a
later date.

 

9



--------------------------------------------------------------------------------

2.10 Voting Procedures and Inspectors at Meetings of Stockholders. The Board, in
advance of any meeting of Stockholders, may appoint one or more inspectors, who
may be employees of the Corporation, to act at the meeting and make a written
report thereof. The Board may designate one or more persons as alternate
inspectors to replace any inspector who fails to act. If no inspector or
alternate is able to act at a meeting, the person presiding at the meeting may
appoint one or more inspectors to act at the meeting. Each inspector, before
entering upon the discharge of his or her duties, shall take and sign an oath
faithfully to execute the duties of inspector with strict impartiality and
according to the best of his or her ability. The inspectors shall (A) ascertain
the number of shares outstanding and the voting power of each, (B) determine the
shares represented at the meeting and the validity of proxies and ballots,
(C) count all votes and ballots, (D) determine and retain for a reasonable
period a record of the disposition of any challenges made to any determination
by the inspectors and (E) certify their determination of the number of shares
represented at the meeting and their count of all votes and ballots. The
inspectors may appoint or retain other persons or entities to assist the
inspectors in the performance of their duties. Unless otherwise provided by the
Board, the date and time of the opening and the closing of the polls for each
matter upon which the Stockholders will vote at a meeting shall be determined by
the person presiding at the meeting and shall be announced at the meeting. No
ballot, proxies, votes or any revocation thereof or change thereto, shall be
accepted by the inspectors after the closing of the polls unless the Court of
Chancery of the State of Delaware upon application by a Stockholder shall
determine otherwise. In determining the validity and counting of proxies and
ballots cast at any meeting of Stockholders, the inspectors may consider such
information as is permitted by applicable Law. No person who is a candidate for
office at an election may serve as an inspector at such election.

2.11 Conduct of Meetings; Adjournment. The Board may adopt such rules and
procedures for the conduct of Stockholder meetings as it deems appropriate. At
each meeting of Stockholders, the President or, in the absence of the President,
the Chief Executive Officer or, in the absence of the Chief Executive Officer,
the Chairman or, if there is no Chairman or if there be one and the Chairman is
absent, a Vice President and, in case more than one Vice President shall be
present, that Vice President designated by the Board (or in the absence of any
such designation, the most senior Vice President present), shall preside over
the meeting. Except to the extent inconsistent with the rules and procedures as
adopted by the Board, the person presiding over the meeting of Stockholders
shall have the right and authority to convene, adjourn and reconvene the meeting
from time to time, to prescribe such additional rules and procedures and to do
all such acts as, in the judgment of such person, are appropriate for the proper
conduct of the meeting. Such rules and procedures, whether adopted by the Board
or prescribed by the person presiding over the meeting, may include, (A) the
establishment of an agenda or order of business for the meeting, (B) rules and
procedures for maintaining order at the meeting and the safety of those present,
(C) limitations on attendance at or participation in the meeting to Stockholders
of record of the Corporation, their duly authorized and constituted proxies or
such other persons as the person presiding over the meeting shall determine,
(D) restrictions on entry to the meeting after the time fixed for the
commencement thereof and (E) limitations on the time allotted to questions or
comments by participants. The person presiding over any meeting of Stockholders,
in addition to making any other determinations that may be appropriate to the

 

10



--------------------------------------------------------------------------------

conduct of the meeting, may determine and declare to the meeting that a matter
or business was not properly brought before the meeting and if such presiding
person should so determine, he or she shall so declare to the meeting and any
such matter or business not properly brought before the meeting shall not be
transacted or considered. Unless and to the extent determined by the Board or
the person presiding over the meeting, meetings of Stockholders shall not be
required to be held in accordance with the rules of parliamentary procedure. The
Secretary or, in his or her absence, one of the Assistant Secretaries, shall act
as secretary of the meeting. If none of the officers above designated to act as
the person presiding over the meeting or as secretary of the meeting shall be
present, a person presiding over the meeting or a secretary of the meeting, as
the case may be, shall be designated by the Board and, if the Board has not so
acted, in the case of the designation of a person to act as secretary of the
meeting, designated by the person presiding over the meeting.

2.12 Order of Business. The order of business at all meetings of Stockholders
shall be as determined by the person presiding over the meeting.

2.13 Written Consents of Stockholders Without a Meeting.

(A) Any person seeking to have the Stockholders authorize or take corporate
action by written consent without a meeting shall, by written notice addressed
to the Secretary and delivered to the Corporation, request that a record date be
fixed for such purpose. The Board of Directors shall promptly, but in all events
within ten days after the date on which such written notice is received, adopt a
resolution fixing the record date (unless a record date has previously been
fixed by the Board of Directors pursuant to Section 2.4). If no record date has
been fixed by the Board of Directors by ten days after the date on which such
written notice is received, the record date for determining Stockholders
entitled to consent to corporate action in writing without a meeting, when no
prior action by the Board is required by applicable Law, shall be as specified
in Section 2.4(B)(ii).

(B) Any action to be taken at any annual or special meeting of Stockholders may
be taken without a meeting, without prior notice and without a vote, if a
consent or consents in writing, setting forth the action to be so taken, shall
be signed by the holders of outstanding shares of the Corporation having not
less than the minimum number of votes that would be necessary to authorize or
take such action at a meeting at which all shares entitled to vote thereon were
present and voted and shall be delivered (by hand or by certified or registered
mail, return receipt requested) to the Corporation by delivery to its registered
office in the State of Delaware, its principal place of business or an officer
or agent of the Corporation having custody of the book in which proceedings of
meetings of Stockholders are recorded. Every written consent shall bear the date
of signature of each Stockholder who signs the consent, and no written consent
shall be effective to take the corporate action referred to therein unless,
within 60 days of the earliest dated consent delivered in the manner required by
this Section 2.13, written consents signed by a sufficient number of holders to
take action are delivered to the Corporation as aforesaid. Prompt notice of the
taking of the corporate action without a meeting by less than unanimous written
consent shall, to the extent required by applicable Law, be given to those
Stockholders who have not consented in writing, and who, if the action had been
taken at a meeting, would have been entitled to notice of the meeting if the
record date for such meeting had been the date that written consents signed by a
sufficient number of holders to take the action were delivered to the
Corporation.

 

11



--------------------------------------------------------------------------------

ARTICLE III

DIRECTORS

3.1 General Powers. The business and affairs of the Corporation shall be managed
by or under the direction of the Board. The Board may adopt such rules and
procedures, not inconsistent with the Certificate of Incorporation, these
By-laws or applicable Law, as it may deem proper for the conduct of its meetings
and the management of the Corporation.

3.2 Number; Term of Office. Subject to Section 4.2 (C) hereof, the Board shall
consist of ten members. Each Director shall hold office until a successor is
duly elected and qualified or until the Director’s earlier death, resignation,
disqualification or removal.

3.3 Classified Board of Directors. The Board shall be classified as set forth in
the Certificate of Incorporation. The members of each class shall hold office
until their successors are elected and qualified or until their earlier
resignation, retirement, removal or death. Any Director elected to fill a
vacancy shall have the same remaining term as that of his predecessor.

3.4 Nominations of Directors.

(A) Only persons who are nominated in accordance with the procedures set forth
in this Section 3.4 are eligible for election as Directors.

(B)

(i) The Special Nominating Committee (as defined in Section 4.2) shall nominate
one (1) person for election to the Board as a Class II director and two
(2) persons for election to the Board as Class III directors, each of whom shall
be an Independent Director, such nominations to be made by written notice
delivered personally or mailed to and received at the Office of the Corporation.

(ii) The Nominating and Corporate Governance Committee (as defined in
Section 4.3) shall nominate four (4) persons for election to the Board as Class
I directors (one of whom will be the Chief Executive Officer), two (2) persons
for election to the Board as Class II directors, and one (1) person for election
to the Board as a Class III director, such nominations to be made by written
notice delivered personally or mailed to and received at the Office of the
Corporation.

(C) Except with respect to the nominations made by the Special Nominating
Committee or the Nominating and Corporate Governance Committee, as applicable,
pursuant to Section 3.4(B), nominations of persons for election to the Board may
only be made at a meeting properly called for the election of Directors and only
(i) by or at the direction of the Board or any committee thereof or (ii) by a
Stockholder who (a) was a Stockholder of record of the Corporation when the
notice required by this Section 3.4 is delivered to the Secretary of the
Corporation and at the time of the meeting, (b) is entitled to vote for the
election of Directors at

 

12



--------------------------------------------------------------------------------

the meeting and (c) complies with the notice and other provisions of this
Section 3.4. Section 3.4(C)(ii) is the exclusive means by which a Stockholder
may nominate a person for election to the Board. Persons nominated in accordance
with Section 3.4(C)(ii) are referred to as “Stockholder Nominees”. A Stockholder
nominating persons for election to the Board is referred to as the “Nominating
Stockholder”.

(D) All nominations of Stockholder Nominees must be made by timely written
notice given by or on behalf of a Stockholder of record of the Corporation (the
“Notice of Nomination”). To be timely, the Notice of Nomination must be
delivered personally or mailed to and received at the Office of the Corporation,
addressed to the attention of the Secretary of the Corporation, by the following
dates:

(i) in the case of the nomination of a Stockholder Nominee for election to the
Board at an annual meeting of Stockholders, no earlier than 120 days and no
later than 90 days before the first anniversary of the date of the prior year’s
annual meeting of Stockholders; provided, however, that if (a) the annual
meeting of Stockholders is advanced by more than 30 days, or delayed by more
than 60 days, from the first anniversary of the prior year’s annual meeting of
Stockholders or (b) no annual meeting was held during the prior year, notice by
the Stockholder to be timely must be received (1) no earlier than 120 days
before such annual meeting and (2) no later than the later of 90 days before
such annual meeting and the tenth day after the day on which the notice of such
annual meeting was made by mail or Public Disclosure and

(ii) in the case of the nomination of a Stockholder Nominee for election to the
Board at a special meeting of Stockholders, no earlier than 120 days before and
no later than the later of 90 days before such special meeting and the tenth day
after the day on which the notice of such special meeting was made by mail or
Public Disclosure.

(E) Notwithstanding anything to the contrary, if the number of Directors to be
elected to the Board at a meeting of Stockholders is increased and there is no
Public Disclosure by the Corporation naming the nominees for the additional
directorships at least 100 days before the first anniversary of the preceding
year’s annual meeting, a Notice of Nomination shall also be considered timely,
but only with respect to nominees for the additional directorships, if it shall
be delivered personally and received at the Office of the Corporation, addressed
to the attention of the Secretary of the Corporation, no later than the close of
business on the tenth day following the day on which such Public Disclosure is
first made by the Corporation.

(F) In no event shall an adjournment, postponement or deferral, or Public
Disclosure of an adjournment, postponement or deferral, of an annual or special
meeting commence a new time period (or extend any time period) for the giving of
the Notice of Nomination.

(G) The Notice of Nomination shall set forth:

(i) the Stockholder Information with respect to each Nominating Stockholder and
Stockholder Associated Person;

 

13



--------------------------------------------------------------------------------

(ii) a representation that each Stockholder nominating a Stockholder Nominee is
a holder of record of stock of the Corporation entitled to vote at the meeting
and intends to appear in person or by proxy at the meeting to propose such
nomination;

(iii) all information regarding each Stockholder Nominee and Stockholder
Associated Person that would be required to be disclosed in a solicitation of
proxies subject to Section 14 of the Exchange Act, the written consent of each
Stockholder Nominee to being named in a proxy statement as a nominee and to
serve if elected;

(iv) with respect to any and all of the agreements, contracts, understandings,
arrangements, proxies or other relationships referred to in the foregoing
subclause (iii), a representation that such Nominating Stockholder will notify
the Corporation in writing of any such agreement, contract, understanding,
arrangement, proxy or other relationship that are or will be in effect as of the
date of such annual meeting no later than five business days before the date of
such meeting;

(v) a representation as to whether such Nominating Stockholder intends (a) to
deliver a proxy statement and form of proxy to holders of at least the
percentage of the Corporation’s outstanding capital stock required to approve
the nomination or (b) otherwise to solicit proxies from stockholders in support
of such nomination; and

(vi) all other information that would be required to be filed with the SEC if
the Nominating Stockholders and Stockholder Associated Person were participants
in a solicitation subject to Section 14 of the Exchange Act.

(H) The person presiding over the meeting shall, if the facts warrant, determine
and declare to the meeting that any proposed nomination of a Stockholder Nominee
was not made in accordance with the procedures set forth in this Section 3.4
and, if he or she should so determine, he or she shall so declare to the meeting
and the defective nomination shall be disregarded.

(I) If the Stockholder (or a qualified representative of the Stockholder) does
not appear at the applicable Stockholder meeting to nominate the Stockholder
Nominees, such nomination shall be disregarded and such business shall not be
transacted, notwithstanding that proxies in respect of such vote may have been
received by the Corporation. For purposes of this Section 3.4, to be considered
a qualified representative of the Stockholder, a person must be a duly
authorized officer, manager or partner of such Stockholder or must be authorized
by a writing executed by such Stockholder or an electronic transmission
delivered by such Stockholder to act for such Stockholder as proxy at the
meeting of Stockholders and such person must produce such writing or electronic
transmission, or a reliable reproduction of the writing or electronic
transmission, at the meeting of Stockholders.

(J) Nothing in this Section 3.4 shall be deemed to affect any rights of the
holders of any series of Preferred Stock of the Corporation pursuant to any
applicable provision of the Certificate of Incorporation.

 

14



--------------------------------------------------------------------------------

3.5 Resignation. Any Director may resign at any time by notice given in writing
or by electronic transmission to the Secretary. Such resignation shall take
effect at the date of receipt of such notice or at such later time as is therein
specified.

3.6 Regular Meetings. Regular meetings of the Board may be held without notice
at such times and at such places as may be determined from time to time by the
Board or its Chairman.

3.7 Special Meetings. Special meetings of the Board may be held at such times
and at such places as may be determined by the Chairman, the Chief Executive
Officer or the President on at least 24 hours’ notice to each Director given by
one of the means specified in Section 3.9 hereof other than by mail or on at
least three days’ notice if given by mail. Special meetings shall be called by
the Chairman, the Chief Executive Officer, the President or the Secretary in
like manner and on like notice on the written request of any two or more
Directors.

3.8 Telephone Meetings. Board or Board committee meetings may be held by means
of telephone conference or other communications equipment by means of which all
persons participating in the meeting can hear each other. Participation by a
Director in a meeting pursuant to this Section 3.8 shall constitute presence in
person at such meeting.

3.9 Adjourned Meetings. A majority of the Directors present at any meeting of
the Board, including an adjourned meeting, whether or not a quorum is present,
may adjourn and reconvene such meeting to another time and place. At least 24
hours’ notice of any adjourned meeting of the Board shall be given to each
Director whether or not present at the time of the adjournment, if such notice
shall be given by one of the means specified in Section 3.9 hereof other than by
mail, or at least three days’ notice if by mail. Any business may be transacted
at an adjourned meeting that might have been transacted at the meeting as
originally called.

3.10 Notice Procedure. Subject to Sections 3.7 and 3.11 hereof, whenever notice
is required to be given to any Director by applicable Law, the Certificate of
Incorporation or these By-laws, such notice shall be deemed given effectively if
given in person or by telephone, mail addressed to such Director at such
Director’s address as it appears on the records of the Corporation, telegram,
telecopy or by other means of electronic transmission.

3.11 Waiver of Notice. Whenever the giving of any notice to Directors is
required by applicable Law, the Certificate of Incorporation or these By-laws, a
waiver thereof, given by the Director entitled to the notice, whether before or
after such notice is required, shall be deemed equivalent to notice. Attendance
by a Director at a meeting shall constitute a waiver of notice of such meeting
except when the Director attends a meeting for the express purpose of objecting,
at the beginning of the meeting, to the transaction of any business on the
ground that the meeting was not lawfully called or convened. Neither the
business to be transacted at, nor the purpose of, any regular or special Board
or committee meeting need be specified in any waiver of notice.

3.12 Organization. At each meeting of the Board, the Chairman or, in his or her
absence, another Director selected by the Board shall preside. The Secretary
shall act as secretary at each meeting of the Board. If the Secretary is absent
from any meeting of the Board, an Assistant Secretary shall perform the duties
of secretary at such meeting; and in the absence from any such meeting of the
Secretary and all Assistant Secretaries, the person presiding at the meeting may
appoint any person to act as secretary of the meeting.

 

15



--------------------------------------------------------------------------------

3.13 Quorum of Directors. The presence of a majority of the Board shall be
necessary and sufficient to constitute a quorum for the transaction of business
at any meeting of the Board.

3.14 Action by Majority Vote. Except as otherwise expressly required by these
By-laws or the Certificate of Incorporation, the vote of a majority of the
Directors present at a meeting at which a quorum is present shall be the act of
the Board.

3.15 Action Without Meeting. Unless otherwise restricted by these By-laws, any
action required or permitted to be taken at any meeting of the Board or of any
committee thereof may be taken without a meeting if all Directors or members of
such committee, as the case may be, consent thereto in writing or by electronic
transmission, and the writings or electronic transmissions are filed with the
minutes of proceedings of the Board or committee.

ARTICLE IV

COMMITTEES OF THE BOARD

4.1 General. The Board may designate one or more committees, each committee to
consist of one or more of the Directors of the Corporation with such power and
authority as the Board determines; provided, however, that the designation of
any such committee and the power and authority granted thereto (other than an
audit committee or compensation committee having customary powers and
authorities for such respective committees) shall require the Special Approval.
The Board may designate one or more Directors as alternate members of any
committee, who may replace any absent or disqualified member at any meeting of
such committee. If a member of a committee shall be absent from any meeting, or
disqualified from voting thereat, the remaining member or members present at the
meeting and not disqualified from voting, whether or not such member or members
constitute a quorum, may, by a unanimous vote, appoint another member of the
Board to act at the meeting in the place of any such absent or disqualified
member. Any such committee, to the extent permitted by applicable Law, shall
have and may exercise all the powers and authority of the Board in the
management of the business and affairs of the Corporation and may authorize the
seal of the Corporation to be affixed to all papers that may require it to the
extent so authorized by the Board. Unless the Board provides otherwise, at all
meetings of such committee, a majority of the then authorized members of the
committee shall constitute a quorum for the transaction of business, and the
vote of a majority of the members of the committee present at any meeting at
which there is a quorum shall be the act of the committee. Each committee shall
keep regular minutes of its meetings. Unless the Board provides otherwise, each
committee designated by the Board may make, alter and repeal rules and
procedures for the conduct of its business. In the absence of such rules and
procedures each committee shall conduct its business in the same manner as the
Board conducts its business pursuant to Article III.

 

16



--------------------------------------------------------------------------------

4.2 Special Nominating Committee. A committee (the “Special Nominating
Committee”) shall be established as follows:

(A) Designation and Qualifications. The Special Nominating Committee shall
consist of three Directors, each of whom shall be an Independent Director. The
Special Nominating Committee shall initially consist of ________________,
________________ and ______________. Any vacancy on the Special Nominating
Committee that results from one of such individuals’ (or his successor’s)
resignation or removal from the Board or death shall be filled exclusively by a
majority of the Special Nominating Committee then in office or by the sole
remaining member of the Special Nominating Committee.

(B) Powers and Actions. The Special Nominating Committee shall have the
exclusive power and authority (i) to nominate persons for election to the Board
as described in Section 3.4(B)(i), (ii) to take all actions and make all
determinations which (x) the Certificate of Incorporation, (y) the Corporation’s
By-Laws, or (z) the Stockholder Agreement, dated as of [                    ],
2010, by and among the Harbinger Parties and the Corporation, as it may be
amended from time to time (the “Stockholder Agreement”), provides shall be taken
or made by the Special Nominating Committee or with “Special Approval,” as the
case may be, and (iii) to enforce on behalf of the Corporation such Stockholder
Agreement including, if necessary, bringing claims and litigation for breach of
such Stockholder Agreement, and to take all actions deemed by the Special
Nominating Committee to be necessary or appropriate in connection therewith. All
out of pocket costs and expenses (including attorneys’ fees) incurred by the
Special Nominating Committee shall be paid or reimbursed by the Corporation.
Without limiting the foregoing, the Special Nominating Committee is expressly
authorized to retain attorneys and other advisors at the expense of the Company.

(C) Dissolution. Notwithstanding anything to the contrary contained in this
Section 4.2, the Special Nominating Committee shall immediately cease to exist
if at any time there is no Person who, together with such Person’s Affiliates or
members of a group to which such Person belongs, Beneficially Owns more than 40%
of the Outstanding Voting Securities; provided, however, that the Special
Nominating Committee shall be re-constituted and established if at any time
prior to three years following the date on which the Special Committee ceases to
exist, the Prior Significant Stockholder reacquires Beneficial Ownership of 40%
or more of the Outstanding Voting Securities, and upon so being re-constituted
and established the Special Nominating Committee shall initially consist of
(i) the persons who were members of the Special Nominating Committee on the date
it ceased to exist (the “Legacy Committee Members”); or (ii) if one or more of
the Legacy Committee members is no longer a member of the Board of Directors,
the remaining Legacy Committee Member or Members and such additional person or
persons as may be designated by the remaining Legacy Committee Member(s) and who
qualify as Independent Directors, who shall be appointed to the Board (subject
to applicable fiduciary duties as to the qualifications of such persons) to fill
any existing vacancies or to newly-created Board seats to the extent no
vacancies then exist on the Board of Directors (and the number of Directors
shall automatically be increased to the extent so required); or (iii) if no
Legacy Committee Members remain as Directors at the time the Special Nominating
Committee is reconstituted, the initial members of the reconstituted Special
Nominating Committee shall be three Independent Directors designated by a
majority of the Independent Directors of the Corporation then serving. The
“Prior Significant Stockholder” means the Person that, together with its
Affiliates or members of a group to which such Person belongs, Beneficially
Owned 40% or more of the Outstanding Voting Securities immediately prior to the
Special Nominating Committee ceasing to exist pursuant to this Section 4.2(C).

 

17



--------------------------------------------------------------------------------

4.3 Nominating and Corporate Governance Committee. A committee (the “Nominating
and Corporate Governance Committee”) shall be established as follows:

(A) Designation and Qualifications. The Nominating and Corporate Governance
Committee shall consist of a majority of Directors designated for nomination by
the Significant Stockholder and at least one (1) Independent Director. Any
vacancy on the Nominating and Corporate Governance Committee that results from
one of such individuals’ (or his successor’s) resignation or removal from the
Board or death shall be filled by the successor on the Board to such individual,
or, if there is no successor or the vacancy results from another reason, by a
majority of the Nominating and Corporate Governance Committee then in office or
by the sole remaining member of the Nominating and Corporate Governance
Committee.

(B) Powers and Actions. The Nominating and Corporate Governance Committee shall
have the power and authority to nominate persons for election to the Board as
described in Section 3.4(A). All out of pocket costs and expenses (including
attorneys’ fees) incurred by the Nominating and Corporate Governance Committee
pursuant to this Section 4.3(B) shall be paid or reimbursed by the Corporation.

ARTICLE V

OFFICERS

5.1 Positions; Election. The officers of the Corporation shall be a Chairman, a
Chief Executive Officer, a President or number of Presidents, a Secretary, a
Treasurer and any other officers as the Board may elect from time to time, who
shall exercise such powers and perform such duties as shall be determined by the
Board from time to time. Any number of offices may be held by the same person.

5.2 Term of Office. Each officer of the Corporation shall hold office until such
officer’s successor is elected and qualifies or until such officer’s earlier
death, resignation or removal. Any officer may resign at any time upon written
notice to the Corporation. Such resignation shall take effect at the date of
receipt of such notice or at such later time as is therein specified. The
resignation of an officer shall be without prejudice to the contract rights of
the Corporation, if any. Any officer may be removed at any time with or without
cause by the Board. Any vacancy occurring in any office of the Corporation may
be filled by the Board. The election or appointment of an officer shall not of
itself create contract rights.

5.3 Chairman. The Chairman shall preside at all meetings of the Board and shall
exercise such powers and perform such other duties as shall be determined from
time to time by the Board.

5.4 Chief Executive Officer. The Chief Executive Officer shall be the principal
executive officer of the Corporation and, subject to the control of the Board,
shall in general determine the direction and goals of the Corporation and
supervise and control all of the business, operations and affairs of the
Corporation. The Chief Executive Officer shall have authority, subject to such
rules as may be prescribed by the Board, to appoint such agents and employees of
the Corporation as the Chief Executive Officer may deem necessary, to prescribe

 

18



--------------------------------------------------------------------------------

their powers and duties, and to delegate authority to them. Such agents and
employees shall hold office at the discretion of the Chief Executive Officer.
The Chief Executive Officer shall have authority, co-equal with the Chairman of
the Board, to sign, execute and acknowledge, on behalf of the Corporation, all
deeds, mortgages, bonds, stock certificates, contracts, leases, reports and all
other documents or instruments necessary or proper to be executed in the course
of the Corporation’s regular business, or which shall be authorized by
resolution of the Board; and, except as otherwise provided by any applicable Law
or by the Board, the Chief Executive Officer may authorize any President or Vice
President or any other officer or agent of the Corporation to sign, execute and
acknowledge such documents or instruments in the Chief Executive Officer’s place
and stead.

5.5 President. The President (or in the event there is more than one President,
reference under these By-Laws shall refer to any President (to the extent the
context requires)) shall have general supervision over the business of the
Corporation and other duties incident to the office of President, and any other
duties as may from time to time be assigned to the President by the Chief
Executive Officer or the Board and subject to the control of the Chief Executive
Officer or the Board in each case. The President may sign and execute in the
name of the Corporation deeds, mortgages, bonds, contracts and other
instruments, except in cases in which the signing and execution thereof shall be
expressly delegated by the Board or by these By-laws to some other officer or
agent of the Corporation, or shall be required by applicable Law otherwise to be
signed or executed.

5.6 Vice Presidents. Vice Presidents shall have the duties incident to the
office of Vice President and any other duties that may from time to time be
assigned to the Vice President by the Chief Executive Officer, the President or
the Board. Any Vice President may sign and execute in the name of the
Corporation deeds, mortgages, bonds, contracts or other instruments, except in
cases in which the signing and execution thereof shall be expressly delegated by
the Board or by these By-laws to some other officer or agent of the Corporation,
or shall be required by applicable Law otherwise to be signed or executed.

5.7 Secretary. The Secretary shall attend all meetings of the Board and of the
Stockholders, record all the proceedings of the meetings of the Board and of the
Stockholders in a book to be kept for that purpose and perform like duties for
committees of the Board, when required. The Secretary shall give, or cause to be
given, notice of all special meetings of the Board and of the Stockholders and
perform such other duties as may be prescribed by the Board or by the President.
The Secretary shall have custody of the corporate seal of the Corporation, and
the Secretary or an Assistant Secretary, shall have authority to affix the same
on any instrument that may require it, and when so affixed, the seal may be
attested by the signature of the Secretary or by the signature of such Assistant
Secretary. The Board may give general authority to any other officer to affix
the seal of the Corporation and to attest the same by such officer’s signature.
The Secretary or an Assistant Secretary may also attest all instruments signed
by the Chief Executive Officer, the President, the Treasurer or any Vice
President. The Secretary shall have charge of all the books, records and papers
of the Corporation relating to its organization and management, see that the
reports, statements and other documents required by applicable Law are properly
kept and filed and, in general, perform all duties incident to the office of
Secretary of a corporation and such other duties as may from time to time be
assigned to the Secretary by the Board, the Chief Executive Officer or the
President.

 

19



--------------------------------------------------------------------------------

5.8 Treasurer. The Treasurer shall have charge and custody of, and be
responsible for, all funds, securities and notes of the Corporation, receive and
give receipts for moneys due and payable to the Corporation from any sources
whatsoever; deposit all such moneys and valuable effects in the name and to the
credit of the Corporation in such depositaries as may be designated by the
Board, against proper vouchers, cause such funds to be disbursed by checks or
drafts on the authorized depositaries of the Corporation signed in such manner
as shall be determined by the Board and be responsible for the accuracy of the
amounts of all moneys so disbursed, regularly enter or cause to be entered in
books or other records maintained for the purpose full and adequate account of
all moneys received or paid for the account of the Corporation, have the right
to require from time to time reports or statements giving such information as
the Treasurer may desire with respect to any and all financial transactions of
the Corporation from the officers or agents transacting the same, render to the
Chief Executive Officer, the President or the Board, whenever the Chief
Executive Officer, the President or the Board shall require the Treasurer so to
do, an account of the financial condition of the Corporation and of all
financial transactions of the Corporation, disburse the funds of the Corporation
as ordered by the Board and, in general, perform all duties incident to the
office of Treasurer of a corporation and such other duties as may from time to
time be assigned to the Treasurer by the Board, the Chief Executive Officer or
the President.

5.9 Assistant Secretaries and Assistant Treasurers. Assistant Secretaries and
Assistant Treasurers shall perform such duties as shall be assigned to them by
the Secretary or by the Treasurer, respectively, or by the Board, the Chief
Executive Officer or the President.

ARTICLE VI

INDEMNIFICATION

6.1 Right to Indemnification. The Corporation shall indemnify and hold harmless,
to the fullest extent permitted by applicable Law as it presently exists or may
hereafter be amended, any person (a “Covered Person”) who was or is a party or
is threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he or she, or a person for whom he or
she is the legal representative, is or was a director or officer of the
Corporation or, while a director or officer of the Corporation, is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another entity or enterprise, including service with respect to
employee benefit plans, against all liability and loss suffered and expenses
(including attorneys’ fees) reasonably incurred by such Covered Person.
Notwithstanding the preceding sentence, except as otherwise provided in
Section 6.3, the Corporation shall be required to indemnify a Covered Person in
connection with a Proceeding (or part thereof) commenced by such Covered Person
only if the commencement of such Proceeding (or part thereof) by the Covered
Person was authorized by the Board.

6.2 Advancement of Expenses. To the extent not prohibited by applicable Law, the
Corporation shall pay the expenses (including attorneys’ fees) incurred by a
Covered Person in defending any Proceeding in advance of its final disposition;
provided, however, that, to the extent required by applicable Law, such payment
of expenses in advance of the final disposition of the Proceeding shall be made
only upon receipt of an undertaking by the Covered Person to repay all amounts
advanced if it should be ultimately determined that the Covered Person is not
entitled to be indemnified under this Article VI or otherwise.

 

20



--------------------------------------------------------------------------------

6.3 Claims.

(A) To the extent not prohibited by applicable Law, if a claim for
indemnification or advancement of expenses under this Article VI is not paid in
full within 30 days after a written claim therefor by the Covered Person has
been received by the Corporation, the Covered Person may file suit to recover
the unpaid amount of such claim and, if successful in whole or in part, shall be
entitled to be paid the expense of prosecuting such claim. To the extent not
prohibited by applicable Law, in any such action the Corporation shall have the
burden of proving that the Covered Person is not entitled to the requested
indemnification or advancement of expenses under applicable Law.

(B) In any suit brought by a Covered Person seeking to enforce a right to
indemnification hereunder (but not a suit brought by a Covered Person seeking to
enforce a right to an advancement of expenses hereunder), it shall be a defense
that the Covered Person seeking to enforce a right to indemnification has not
met any applicable standard for indemnification under applicable law. With
respect to any suit brought by a Covered Person seeking to enforce a right to
indemnification or right to advancement of expenses hereunder or any suit
brought by the Corporation to recover an advancement of expenses (whether
pursuant to the terms of an undertaking or otherwise), neither (i) the failure
of the Corporation to have made a determination prior to commencement of such
suit that indemnification of such Covered Person is proper in the circumstances
because such Covered Person has met the applicable standards of conduct under
applicable law, nor (ii) an actual determination by the Corporation that such
Covered Person has not met such applicable standards of conduct, shall create a
presumption that such Covered Person has not met the applicable standards of
conduct or, in a case brought by such Covered Person seeking to enforce a right
to indemnification, be a defense to such suit.

(C) In any suit brought by a Covered Person seeking to enforce a right to
indemnification or to an advancement of expenses hereunder, or by the
Corporation to recover an advancement of expenses (whether pursuant to the terms
of an undertaking or otherwise), the burden shall be on the Corporation to prove
that the Covered Person seeking to enforce a right to indemnification or to an
advancement of expenses or the Covered Person from whom the Corporation seeks to
recover an advancement of expenses is not entitled to be indemnified, or to such
an advancement of expenses, under this Article VI or otherwise.

6.4 Nonexclusivity of Rights. The rights conferred on any Covered Person by this
Article VI shall not be exclusive of any other rights that such Covered Person
may have or hereafter acquire under any statute, provision of these By-laws, the
Certificate of Incorporation, agreement, vote of stockholders or disinterested
directors or otherwise.

6.5 Other Sources. The Corporation’s obligation, if any, to indemnify or to
advance expenses to any Covered Person who was or is serving at its request as a
director, officer, employee or agent of another entity or enterprise shall be
reduced by any amount such Covered Person actually collects as indemnification
or advancement of expenses from such other entity or enterprise, provided,
however, that no Covered Person shall be required to seek recovery from any
other entity or enterprise.

 

21



--------------------------------------------------------------------------------

6.6 Amendment or Repeal. Notwithstanding anything to the contrary contained
herein, any repeal or amendment of this Article VI by the Stockholders or by
changes in Law, or the adoption of any other provision of these By-laws
inconsistent with this Article VI, will, unless otherwise required by Law, be
prospective only (except to the extent such amendment or change in Law permits
the Corporation to provide broader rights on a retroactive basis than permitted
prior thereto), and will not in any way diminish or adversely affect any right
or protection of a Covered Person existing at the time of such repeal or
amendment or adoption of such inconsistent provision in respect of any act or
omission occurring prior to such repeal or amendment or adoption of such
inconsistent provision, regardless of when the applicable action, suit or
proceeding in respect of which such right or protection is sought is commenced
and regardless of when such right or protection is sought.

6.7 Other Indemnification and Prepayment of Expenses. This Article VI shall not
limit the right of the Corporation, to the extent and in the manner permitted by
applicable Law, to indemnify and to advance expenses to persons other than
Covered Persons when and as authorized by appropriate corporate action.

ARTICLE VII

AFFILIATE TRANSACTIONS

Neither the Corporation nor any of its subsidiaries will, and the Corporation
will cause its subsidiaries not to, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into, amend, revise or extend any
contract, agreement, loan, advance or guarantee with, or for the benefit of, a
Significant Stockholder or any Affiliate thereof involving aggregate
consideration in excess of $1,000,000, or issue any securities to, or repurchase
any securities from, such Significant Stockholder or any Affiliate thereof,
unless in each case such transaction is approved in advance by the Board with
Special Approval; provided, however, that this Article VII will not limit or
prohibit:

(A) any acquisitions of securities, or payments, transactions or other rights
granted pursuant to the Agreement and Plan of Merger, dated as of February 9,
2010, by and among the Corporation, Battery Merger Corp., Grill Merger Corp.,
Spectrum Brands, Inc., a Delaware corporation, and Russell Hobbs, Inc. or the
documents referred to therein, other than the Stockholder Agreement, the
Registration Rights Agreement dated as of February 9, 2010 among the
Corporation, the Harbinger Parties and certain stockholders, or the
Indemnification Agreement dated as of February 9, 2010 between Russell Hobbs,
Inc. and Harbinger Capital Partners Master Fund I, Ltd, except in each case with
respect to obligations of the Corporation or its subsidiaries stated therein

(B) customary compensation arrangements (whether in the form of cash or equity
awards), expense reimbursement, director and officer insurance coverage or
indemnification arrangements (and related advancement of expenses) in each case
for Directors, or the use by any such Directors, for Corporation business
purposes, of vehicles, property, equipment or other assets owned or provided by
the Corporation or its subsidiaries;

 

22



--------------------------------------------------------------------------------

(C) acquisitions of Equity Securities and/or debt instruments to the extent such
acquisitions are made as part of an issuance of securities as to which
stockholders have purchase rights pursuant to Article 10 of the Certificate of
Incorporation;

(D) transactions between or among the Corporation and its wholly-owned
subsidiaries;

(E) payment of reasonable and customary fees and compensation to, and reasonable
and customary indemnification arrangements and similar payments on behalf of,
Directors;

(F) loans and advances to officers and employees of the Corporation or any of
its subsidiaries for bona fide business purposes in the ordinary course of
business consistent with past practice;

(G) any employment, consulting, service or termination agreement, or reasonable
and customary indemnification arrangements, entered into by the Corporation or
any of its subsidiaries, with officers and employees of the Corporation or any
of its subsidiaries and the payment of compensation to officers and employees of
the Corporation or any of its subsidiaries (including amounts paid pursuant to
employee benefit plans, employee stock option or similar plans), in each case in
the ordinary course of business;

(H) any actions contemplated by the Stockholder Agreement (including without
limitation, Section 2.3 and Article IV thereof), the Registration Rights
Agreement dated as of [February __, 2010] among the Corporation, the Harbinger
Parties and certain stockholders, or the Indemnification Agreement dated as of
[February __, 2010] between the Corporation and Harbinger Capital Partners
Master Fund I, Ltd.; or

(I) acquisition of Equity Securities or debt instruments pursuant to a
transaction described in Section 10.2(c) of the Certificate of Incorporation, so
long as no Significant Stockholder purchases 10% or more of the aggregate value
of the Equity Securities or debt instruments being offered in such transaction.

ARTICLE VIII

TAG ALONG RIGHTS

Until the earlier of (i) [______ ___, 2012],1 and (ii) the date on which Persons
who Beneficially Own 5% or more of the Outstanding Voting Securities shall no
longer Beneficially Own 65% or more of the Outstanding Voting Securities, no
Stockholder, together with its

 

1 Date will be two years from the closing date of the Mergers.

 

23



--------------------------------------------------------------------------------

Affiliates (a “Selling Stockholder”), shall consummate, or enter into any
agreement providing for a sale, assignment, pledge, hypothecation, encumbrance,
disposition or gift (each, a “Transfer”) of 50% or more of the then-outstanding
Voting Securities, in one or a series of related transaction (a “Control
Share”), (other than a Transfer to an Affiliate of such Stockholder) unless,
prior to the consummation of such transaction, the Person who is acquiring the
Control Share in such Transfer offers each other Stockholder the opportunity to
Transfer all of the Voting Securities held by such Stockholder for the same per
share consideration that is being paid to the Selling Stockholder for its
Control Share, and on other terms and conditions (including timing of payouts)
no less favorable than those being offered to the Seller Stockholder.
Notwithstanding anything to the contrary set forth herein, so long as the
Harbinger Parties Beneficially Own 40% or more of the outstanding voting
securities of HGI, the provisions of this Article IV shall not apply to any
Transfer of Voting Securities to HGI or any of its subsidiaries by the Harbinger
Parties or any other members of their Restricted Group.

ARTICLE IX

GENERAL PROVISIONS

9.1 Certificates Representing Shares. The shares of stock of the Corporation
shall be represented by certificates or all of such shares shall be
uncertificated shares that may be evidenced by a book-entry system maintained by
the registrar of such stock, or a combination of both. If shares are represented
by certificates (if any) such certificates shall be in the form approved by the
Board. The certificates representing shares of stock of each class shall be
signed by, or in the name of, the Corporation by the Chairman, the Chief
Executive Officer, the President or any Vice President, and by the Secretary,
any Assistant Secretary, the Treasurer or any Assistant Treasurer. Any or all
such signatures may be facsimiles. Although any officer, transfer agent or
registrar whose manual or facsimile signature is affixed to such a certificate
ceases to be such officer, transfer agent or registrar before such certificate
has been issued, it may nevertheless be issued by the Corporation with the same
effect as if such officer, transfer agent or registrar were still such at the
date of its issue.

9.2 Transfer and Registry Agents. The Corporation may from time to time maintain
one or more transfer offices or agents and registry offices or agents at such
place or places as may be determined from time to time by the Board.

9.3 Lost, Stolen or Destroyed Certificates. The Corporation may issue a new
certificate of stock in the place of any certificate theretofore issued by it,
alleged to have been lost, stolen or destroyed, and the Corporation may require
the owner of the lost, stolen or destroyed certificate or his legal
representative to give the Corporation a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of such new certificate.

9.4 Form of Records. Any records maintained by the Corporation in the regular
course of its business, including its stock ledger, books of account and minute
books, may be maintained on any information storage device or method; provided
that the records so kept can be converted into clearly legible paper form within
a reasonable time. The Corporation shall so convert any records so kept upon the
request of any person entitled to inspect such records pursuant to applicable
Law.

 

24



--------------------------------------------------------------------------------

9.5 Seal. The corporate seal shall have the name of the Corporation inscribed
thereon and shall be in such form as may be approved from time to time by the
Board. The seal may be used by causing it or a facsimile thereof to be impressed
or affixed or otherwise reproduced.

9.6 Fiscal Year. The fiscal year of the Corporation shall be determined by the
Board.

9.7 Amendments. Except as otherwise expressly provided for herein, these By-laws
may be amended or repealed and new By-laws may be adopted by the Board;
provided, that the Stockholders may make additional By-laws and may alter and
repeal any By-laws whether such By-laws were originally adopted by them or
otherwise; provided, however, that no action by the Board to repeal or amend
Section 2.3(B), Section 3.2, Section 3.4(B), this Section 9.7, Article IV,
Article VII or Article VIII (or any definition contained in Article I that is
used in any such Article), or the adoption of any other provision of these
By-laws inconsistent with such Sections and Articles, shall be effective
(i) without the approval of a majority of the Board and a majority of the
Special Nominating Committee, if the Special Nominating Committee exists, and
(ii) at any time when the Special Nominating Committee does not exist, without
the approval of a majority of the Board and a majority of the Independent
Directors then serving.

9.8 Conflict with Applicable Law or Certificate of Incorporation. These By-laws
are adopted subject to any applicable Law and the Certificate of Incorporation.
Whenever these By-laws may conflict with any applicable Law or the Certificate
of Incorporation, such conflict shall be resolved in favor of such Law or the
Certificate of Incorporation.

 

25